Case 2:18-cv-07347-R-JC Document 63 Filed 03/13/19 Page 1 of 2 Page ID #:2767



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     NICOLA T. HANNA
 3   United States Attorney
 4   JOHN R. TYLER
     Assistant Branch Director
 5   W. SCOTT SIMPSON (Va. Bar #27487)
 6   Senior Trial Counsel
     Department of Justice, Civil Division
 7   318 South Sixth Street, Room 244
 8   Springfield, Illinois 62701
     Telephone: (202) 514-3495
 9   Facsimile: (217) 492-4888
10   E-mail:      scott.simpson@usdoj.gov
11   COUNSEL FOR DEFENDANTS
12
                             UNITED STATES DISTRICT COURT
13
14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15   CITY OF LOS ANGELES,                      Case No. 2:18-cv-07347-R-JC
16
                         Plaintiff,            DEFENDANTS’ NOTICE OF
17                  v.                         APPEAL
18
     WILLIAM P. BARR, Attorney
19   General of the United States, et al.,
20
                         Defendants.
21
22
23         PLEASE TAKE NOTICE that the defendants hereby appeal to the United
24   States Court of Appeals for the Ninth Circuit from this Court’s Order Granting
25   Plaintiff’s Motion for Partial Summary Judgment and Denying Defendants’ Motion
26   for Partial Dismissal or Partial Summary Judgment of February 15, 2019 (Docket
27   No. 62), entering a permanent injunction against the use of certain grant conditions
28
Case 2:18-cv-07347-R-JC Document 63 Filed 03/13/19 Page 2 of 2 Page ID #:2768



 1   in the Edward Byrne Memorial Justice Assistance Grant Program and the Gang
 2   Suppression Planning Grants Program for Fiscal Year 2018.
 3   Dated: March 13, 2019
 4
                                            Respectfully submitted,
 5
 6                                          JOSEPH H. HUNT
                                            Assistant Attorney General
 7
 8                                          NICOLA T. HANNA
                                            United States Attorney
 9
10                                          JOHN R. TYLER
                                            Assistant Branch Director
11
12                                          /s/ W. Scott Simpson

13                                          W. SCOTT SIMPSON (Va. Bar #27487)
14                                          Senior Trial Counsel

15                                          Department of Justice, Civil Division
16                                          318 South Sixth Street, Room 244
                                            Springfield, Illinois 62701
17                                          Telephone: (202) 514-3495
18                                          Facsimile: (217) 492-4888
                                            E-mail:      scott.simpson@usdoj.gov
19
20                                          COUNSEL FOR DEFENDANTS

21
22
23
24
25
26
27
28


                                            2
